Exhibit STANTEC INC. MANAGEMENT’S DISCUSSION AND ANALYSIS For the Years Ended December 31, 2007, and 2006 Table of Contents MANAGEMENT’S DISCUSSION AND ANALYSIS Page Caution Regarding Forward-Looking Statements M-1 Vision, Core Business, and Strategy M-2 Key Performance Drivers and Capabilities M-5 Results M-7 Overall performance M-7 Acquisitions M-9 Selected annual information M-10 Results of operations M-11 Fourth quarter results and quarterly trends M-20 Liquidity and capital resources M-23 Other M-25 Outlook M-27 Critical Accounting Estimates, Developments, and Measures M-29 Risk Factors M-34 Controls and Procedures M-42 Corporate Governance M-42 CONSOLIDATED FINANCIAL STATEMENTS Management Report F-1 Independent Auditors’ Report on Financial Statements F-2 Independent Auditors’ Report on Internal Controls F-3 Consolidated Balance Sheets F-4 Consolidated Statements of Income F-5 Consolidated Statements of Shareholders' Equity and Comprehensive Income F-6 Consolidated Statements of Cash Flows F-7 Notes to the Consolidated Financial Statements F-8 MANAGEMENT’S DISCUSSION AND ANALYSIS February 20, 2008 This discussion and analysis of Stantec Inc.’s operations and financial position, dated February 20, 2008, should be read in conjunction with the Company’s 2007 audited consolidated financial statements and related notes. Our 2007 audited consolidated financial statements are prepared in accordance with generally accepted accounting principles (GAAP) in Canada, which differ in certain respects from GAAP in the United States. Note 22 of the audited consolidated financial statements summarizes the principal differences between Canadian GAAP and US GAAP that affect our financial statements. Unless otherwise indicated, all amounts shown below are in Canadian dollars. Additional information regarding the Company, including our Annual Information Form, is available on SEDAR at www.sedar.com. Such additional information is not incorporated by reference and should not be deemed to be made part of this Management’s Discussion and Analysis. During the second quarter of 2006, our shareholders approved the subdivision of our common shares on a two-for-one basis. All references to common shares, per share amounts, and stock-based compensation plans in this Management’s Discussion and Analysis have been restated to reflect the stock split on a retroactive basis. CAUTION REGARDING FORWARD-LOOKING STATEMENTS Our communications often include forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act and Canadian securities law.
